Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15 has been canceled by the present Examiner’s amendment because all subject matter in claim 15 already recited in claim 1.
This application is in condition for allowance except for the presence of claims 18-22 directed to non-elected Species without traverse.  Accordingly, claims 18-22 been cancelled by the present Examiner’s amendment.

Election/Restrictions
Claim 1 allowable. The restriction requirement between Specie 1 and Specie 2 , as set forth in the Office action mailed on April 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-14 and 16 are directed to Specie 2 are no longer withdrawn from consideration because the claim(s) requires all the limitations s 18-22, directed to Species 3 or 4 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-14 and 16 allowed.
Referring to claims 1 and 9, Tovey in view of Mueller disclose a needle (Figs. 7-8 and col. 4, lines 31-38. See most recent Office Action) configured for use in suturing tissue, the needle comprising: a cylindrical body having a longitudinal axis extending between first and second ends of the cylindrical body; a lumen 66 extending through the cylindrical body transverse to the longitudinal axis, the lumen having a first opening and a second opening opposite the first opening; and a first end portion 55 at the first end of the cylindrical body, wherein the first end portion includes a first sharp point configured to pierce tissue;  wherein an outer surface of the cylindrical body defines a first recess (top portion of the crescent recess at lead line 66 as shown in Fig. 8) in communication 
Again referring to claims 1 and 9, West et al. (US 2012/0271327) disclose a needle 44 (Figs. 7-8) configured for use in suturing tissue, the needle comprising: a cylindrical body 74 having a longitudinal axis extending between first and second ends of the cylindrical body; and a first end portion 79 at the first end of the cylindrical body, wherein the first end portion includes blunt tapered end 74a instead of a first sharp point configured to pierce tissue;  wherein an outer surface of the cylindrical body defines a first recess 80 (Fig. 8) configured to receive an end region of a suture 46; and a sleeve 76 with a slot in an outer wall thereof, the slot extending from one end of the sleeve toward a middle region of the sleeve, the slot configured to receive a portion of the suture extending from recess, the sleeve configured to slide over the cylindrical body and compress the end region of the suture within the recess. However, West fails to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771